In a proceeding pursuant to CPLR article 78 inter alia to compel respondents to furnish a full shelter allowance to petitioners, the appeal, as limited by petitioners’ brief, is from so much of a judgment of the Supreme Court, Suffolk County, entered December 24, 1975, as, in directing the grant of a shelter allowance, did so subject to a stated condition. Judgment modified, on the law, by deleting from the first decretal paragraph thereof the condition that there be annexed thereto a certified copy of a written assumption or guarantee by Diminica Meilinger of the payment of certain sums. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. No fact findings were presented for review. Special Term, in imposing the additional condition on the direction of the State commissioner, made after fair hearing, that the respondent county commissioner Inter alia compute an appropriate shelter allowance in accordance with 18 NYCRR 352.4, had no authority to alter the directions of the State commissioner under subdivision (a) of section 358.18 and section 358.22 of the same regulations (see Matter of Bárbaro v Wyman, 32 AD2d 647). Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Hawkins, JJ., concur.